Exhibit 10.45

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is by and between Prime Medical
Services, Inc., a Delaware corporation (“Employer”) and John Q. Barnidge, an
individual (“Executive”), and shall be effective as of April 1, 2002 (the
“Effective Date”).

 

Preliminary Statements

 

Executive desires to be employed by Employer upon the terms and conditions
stated herein, and Employer desires to employ Executive provided that, in so
doing, it can protect its confidential information, business, accounts,
patronage and goodwill.

 

Employer and Executive have specifically determined that the terms of this
Agreement are fair and reasonable.

 

Statement of Agreement

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

ARTICLE I.

Term; Termination; Prior Agreements.

 

Section 1.1 Term. Employer hereby hires Executive and Executive accepts such
employment for an initial term of two years commencing on the Effective Date.

 

Section 1.2 Termination Upon Expiration. The term of this Agreement shall
automatically renew for successive one year periods immediately following the
expiration of the initial two year term and each successive one-year term
thereafter. Either Executive or Employer may provide the other party with
written notice of non-renewal not less than 60 days prior to the expiration of
the then current term, and, as long as neither Executive nor Employer terminates
or gives notice of termination of this Agreement pursuant to the other terms and
provisions contained herein, then this Agreement shall terminate automatically
upon the expiration of the term during which notice of non-renewal is properly
given pursuant to this Section. Neither the provision of written notice of
non-renewal, nor the termination upon expiration of this Agreement following
delivery of written notice of non-renewal, shall itself be deemed a termination
of this Agreement by any party pursuant to any other Section of this Agreement.

 

Section 1.3 Termination Upon Death or Permanent Disability. This Agreement shall
be automatically terminated on the death of Executive or on the permanent
disability of Executive if Executive is no longer able to perform in all
material respects the usual and customary duties of Executive’s employment
hereunder. For purposes hereof, any condition which in reasonable likelihood is
expected to impair Executive’s ability to materially perform Executive’s duties
hereunder for a period of three months or more shall be considered to be
permanent.



--------------------------------------------------------------------------------

Section 1.4 Termination for Cause. If this Agreement has not been previously
terminated, and no party has previously given notice of termination pursuant to
Section 1.5, Section 1.6 or Section 1.7, then Employer may terminate this
Agreement “for cause” if:

 

(a) In connection with the business of Employer, Executive is convicted of an
offense constituting a felony or involving moral turpitude; or

 

(b) in a material and substantial way, (i) Executive (A) violates any written
policy of Employer, (B) violates any provision of this Agreement, (C) fails to
follow reasonable written instructions or directions from the Board of Directors
of Employer (the “Board”), or any other person authorized by the Board to
instruct or supervise Executive (for purposes of this Agreement, any such
authorized person is referred to as an “Authorized Board Designee”), or (D)
fails to use good-faith efforts to perform the services required pursuant to
this Agreement; and (ii) Executive fails to materially cure such violation or
failure within fifteen days after receiving written notice from the Board
clearly specifying the act or circumstances that gave rise to such violation or
failure.

 

A notice of termination pursuant to this Section shall be in writing and shall
state the alleged reason for termination. Executive, within not less than
fifteen nor more than thirty days after such notice, shall be given the
opportunity to appear before the Board, or a committee thereof, to rebut or
dispute the alleged reason for termination. If the Board or committee
determines, by a majority of the disinterested directors, after having given
Executive the opportunity to rebut or dispute the allegations, that such reason
is indeed valid, Employer may immediately terminate Executive’s employment under
this Agreement for cause. Immediately upon giving the notice contemplated by
this paragraph, Employer may elect, during the pendency of such inquiry, to
relieve Executive of Executive’s regular duties.

 

Section 1.5 Termination for Good Reason. Executive is entitled to terminate this
Agreement for “good reason,” with thirty days prior written notice, upon any of
the following occurrences:

 

(a) Within six months following any Change of Control, Executive may terminate
this Agreement, for any or no reason, provided that (i) notice of termination
cannot be given prior to the consummation of the Change of Control; and (ii)
this clause (a) will not apply in the event the applicable Change of Control
transaction was approved by the Board before consummation and Brad A. Hummel did
not vote as a Board member in opposition thereto;

 

(b) Executive may terminate this Agreement if Executive’s base salary, as
provided hereunder, is diminished;

 

(c) Executive may terminate this Agreement if Employer requires that Executive
move to a city other than Austin;

 

(d) Executive may terminate this Agreement if the Board or any Authorized Board
Designee materially and unreasonably interferes with Executive’s ability to
fulfill Executive’s job duties; or

 

2



--------------------------------------------------------------------------------

(e) Executive may terminate this Agreement if Executive is reassigned to a
position with diminished responsibilities, or Executive’s job responsibilities
are materially narrowed or diminished.

 

Without limiting the provisions of Section 1.8 hereof, Executive agrees that
Employer can relieve Executive of Executive’s duties hereunder prior to the end
of the applicable notice period provided for in this Section, and in such event,
Executive shall not thereafter be entitled to any of the benefits or salary
described in Article III hereof. Furthermore, if the term of this Agreement
expires upon notice of non-renewal given pursuant to Section 1.2 prior to the
end of any notice period otherwise required under this Section, then the
applicable notice period required under this Section does not apply and notice
may be given at any time prior to such expiration.

 

If Employer does not relieve Executive of Executive’s duties during any
applicable notice period under this Section, and the applicable notice period
extends beyond the expiration of the term of this Agreement pursuant to Section
1.2, then the terms and provisions of this Agreement shall govern Executive’s
employment by Employer until the end of such notice period, and the term of this
Agreement shall be deemed automatically extended until the end of such notice
period.

 

Section 1.6 Termination of Agreement by Employer Without Cause. Employer has the
right to terminate this Agreement, other than “for cause,” on 30 days prior
written notice. Any termination of this Agreement by Employer other than
pursuant to the express terms of Section 1.2, Section 1.3 or Section 1.4 shall
be deemed a termination pursuant to this Section, irrespective of whether the
notice required under this Section is properly given.

 

Section 1.7 Termination of Agreement by Executive Without Good Reason. Executive
may terminate Executive’s employment, other than for “good reason,” upon 30 days
prior written notice stating that this Agreement is terminated other than for
“good reason”. Executive agrees that Employer can relieve Executive of
Executive’s duties hereunder prior to the end of such 30 day notice period, and
in such event, Executive shall not thereafter be entitled to any of the benefits
or salary described in Article III hereof.

 

Section 1.8 Executive’s Rights Upon Termination. Upon termination of this
Agreement, Executive shall be entitled to the following:

 

(a) If this Agreement is terminated pursuant to Section 1.2, Section 1.3,
Section 1.4, or Section 1.7 then Employer shall pay Executive or Executive’s
representative, as the case may be, Executive’s then-current base salary
(excluding any bonuses and non-cash benefits) through the effective date of
termination (which, in the case of Section 1.7, shall follow any portion of the
applicable notice period during which Executive has not been relieved of
Executive’s duties hereunder), and Employer shall have no further obligations
hereunder.

 

(b) If Employer terminates this Agreement without cause pursuant to Section 1.6
or otherwise, or Executive terminates this Agreement pursuant to Section 1.5,
then, in addition to receiving Executive’s then current base salary through the
effective date of termination, Executive (i) shall receive within 15 days of the
effective date of termination a lump-sum payment equal to the average total
annual cash compensation received in each of the last two completed calendar
years (or the total annual cash compensation received in the last completed
calendar year

 

3



--------------------------------------------------------------------------------

if two calendar years of employment have not been completed), multiplied by two,
and (ii) shall be released from the provisions of Section 4.2, notwithstanding
that the provisions of such Section would otherwise survive termination of this
Agreement pursuant to Section 1.9. Executive and Employer agree that the
effective date of any termination pursuant to Section 1.5 shall be the earlier
of the end of the applicable notice period, if any, or the date on which
Employer relieves Executive of Executive’s duties hereunder. Executive and
Employer agree that the effective date of any termination pursuant to Section
1.6 hereof shall be only upon the expiration of the 30 day notice period
described in Section 1.6, regardless of whether Employer earlier relieves
Executive of Executive’s duties hereunder.

 

Section 1.9 Survival. Any termination of this Agreement and Executive’s
employment as a result thereof shall not release either Employer or Executive
from their respective obligations to the date of termination nor from the
provisions of this Agreement which, by necessary or reasonable implication, are
intended to apply after termination of this Agreement, including, without
limitation, the provisions of Article IV. Furthermore, neither the termination
of this Agreement nor the termination of Executive’s employment under this
Agreement shall affect, limit or modify in any manner the existence or
enforceability of any other written agreement between Executive and Employer,
even if such other agreements provide employment related benefits to Executive.

 

Section 1.10 Termination of Existing Agreements. Any previous employment
agreement between Executive on the one hand and Employer or any of Employer’s
Affiliates (as hereinafter defined) on the other hand is hereby terminated.

 

Section 1.11 “Change of Control.” As used in this Agreement, “Change of Control”
shall mean the occurrence of any of the following:

 

(a) Any person, entity or “group” within the meaning of § 13(d) or 14(d) of the
Securities and Exchange Act of 1934 (the “Exchange Act”) becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of the Board;

 

(b) a merger, reorganization or consolidation whereby Employer’s equity holders
existing immediately prior to such merger, reorganization or consolidation do
not, immediately after consummation of such reorganization, merger or
consolidation, own more than 50% of the combined voting power of the surviving
entity’s then outstanding voting securities entitled to vote generally in the
election of directors;

 

(c) the sale of all or substantially all of Employer’s assets to an entity in
which Employer, any subsidiary of Employer, or Employer’s equity holders
existing immediately prior to such sale beneficially own less than 50% of the
combined voting power of such acquiring entity’s then outstanding voting
securities entitled to vote generally in the election of directors; or

 

(d) any change in the identity of directors constituting a majority of the Board
within a twenty-four month period unless the change was approved by a majority
of the Incumbent Directors, where “Incumbent Director” means a member of the
Board at the beginning of the

 

4



--------------------------------------------------------------------------------

period in question, including any director who was not a member of the Board at
the beginning of such period but was elected or nominated to the Board by, or on
the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors.

 

ARTICLE II.

Duties of Executive

 

Subject to the approvals by and the ultimate supervision of the Board and each
Authorized Board Designee, Executive during the term hereof shall serve as the
Treasurer and Chief Financial Officer. Subject to the control of the Board and
any Authorized Board Designee, Executive shall have the responsibilities
commensurate with Executive’s title and as otherwise provided in Employer’s
bylaws and other governing documents, but in any event, construed in a manner
generally consistent with the responsibilities of Executive that existed
immediately prior to the Effective Date.

 

During the period of employment hereunder, Executive shall devote substantially
Executive’s entire time and best efforts to the business of Employer for the
profit, benefit and advantage of Employer, and shall perform such other services
as shall be designated, from time to time, by the Board or any Authorized Board
Designee; provided, however, that this Section shall not be construed as
preventing Executive from investing Executive’s personal assets in business
ventures that do not compete with Employer or Employer’s Affiliates (as
hereinafter defined) or are not otherwise prohibited by this Agreement, and
spending reasonable amounts of personal time in the management thereof.
Executive shall use Executive’s best efforts to promote the interests of
Employer and Employer’s Affiliates, and to preserve their goodwill with respect
to their employees, customers, suppliers and other persons having business
relations with Employer. Executive agrees to accept and hold all such offices
and/or directorships with Employer and Employer’s Affiliates as to which
Executive may, from time to time, be elected. For purposes of this Agreement,
Employer’s subsidiaries, parent companies and other affiliates are collectively
referred to as “Affiliates.”

 

ARTICLE III.

Salary; Expense Reimbursements

 

Section 3.1 Salary. As compensation for Executive’s service under and during the
term of this Agreement (or until terminated pursuant to the provisions hereof)
Employer shall pay Executive a salary of $16,666.67 per calendar month (prorated
for partial months), payable in accordance with the regular payroll practices of
Employer, as in effect from time to time. Such salary shall be subject to
withholding for the prescribed federal income tax, social security and other
items as required by law and for other items consistent with Employer’s policy
with respect to health insurance and other benefit plans for similarly situated
employees of Employer in which Executive may elect to participate.

 

Section 3.2 Other Benefits. During the term of this Agreement, Executive also
shall be entitled to the same amount of paid vacation per year as was available
to Executive and other senior management executives of Employer under the policy
of Employer in effect on the Effective Date. Executive will not be paid for
unused vacation, and unused vacation cannot be carried forward to subsequent
years. Without limiting the foregoing, Executive shall also receive such

 

5



--------------------------------------------------------------------------------

paid sick leave, insurance and other fringe benefits as are generally made
available to other personnel of Employer in comparable positions, with
comparable service credit and with comparable duties and responsibilities. Any
benefits in excess of those granted other salaried employees of Employer shall
be subject to the prior approval of the Board. Notwithstanding the foregoing,
(a) Executive shall be entitled to participate in Employer’s annual Executive
Incentive Compensation Pool which is allocated to participants based on
individual and company wide goal attainment, as determined in the sole
discretion of the Board, and (b) Executive shall be eligible for participation
in Employer’s Stock Option Plan (if any), but all option grants thereunder shall
be subject to the sole discretion of the Board.

 

Section 3.3 Bonuses. In the discretion of the Board, and without implying any
obligation on Employer ever to award a bonus to Executive, Executive may from
time to time be awarded a cash bonus or bonuses for services rendered to
Employer during the term of Executive’s employment under this Agreement. If and
to the extent a bonus is ever considered for Executive, it is expected that any
such bonus will be based not only on Executive’s individual performance and
Executive’s relative position and responsibilities with Employer, but also on
the performance and profitability of the entire business of Employer.

 

Section 3.4 Expenses. Employer shall reimburse all reasonable out-of-pocket
travel and business expenses incurred by Executive in connection with the
performance of Executive’s duties pursuant to this Agreement. Executive shall
provide Employer with documentation of Executive’s expenses, in a form
acceptable to Employer and which satisfies applicable federal income tax
reporting and record keeping requirements.

 

Section 3.5 Location of Employment. The parties acknowledge and agree that
Executive’s employment duties hereunder are performable in Austin, Texas,
subject to business travel commensurate with Executive’s duties hereunder and as
otherwise requested by Employer.

 

ARTICLE IV.

Executive’s Restrictive Covenants

 

Section 4.1 Confidentiality Agreement. Executive acknowledges that Executive has
been and will continue to be exposed to confidential information and trade
secrets (“Proprietary Information”) pertaining to, or arising from, the business
of Employer and/or Employer’s Affiliates, that such Proprietary Information is
unique and valuable and that Employer and/or Employer’s Affiliates would suffer
irreparable injury if this information were divulged to those in competition
with Employer or Employer’s Affiliates. Therefore, Executive agrees to keep in
strict secrecy and confidence, both during and after the period of Executive’s
employment, any and all information which Executive acquires, or to which
Executive has access, during Executive’s employment by Employer, that has not
been publicly disclosed by Employer or Employer’s Affiliates, that is not a
matter of common knowledge by their respective competitors or that is not
required to be disclosed through legal process. The Proprietary Information
covered by this Agreement shall include, but shall not be limited to,
information relating to any inventions, processes, software, formulae, plans,
devices, compilations of information, technical data, mailing lists, management
strategies, business distribution methods, names of suppliers (of both goods and
services) and customers, names of employees and terms of employment,
arrangements entered into with suppliers and customers, including, but not
limited to, proposed expansion plans of Employer, marketing and other business
and pricing strategies, and trade secrets of Employer and/or Employer’s
Affiliates.

 

6



--------------------------------------------------------------------------------

Except with prior approval of the Board or any Authorized Board Designee,
Executive will not, either during or after Executive’s employment hereunder: (a)
directly or indirectly disclose any Proprietary Information to any person except
authorized personnel of Employer; nor, (b) use Proprietary Information in any
manner other than in furtherance of the business of Employer. Upon termination
of employment, whether voluntary or involuntary, within forty-eight hours of
termination, Executive will deliver to Employer (without retaining copies
thereof) all documents, records or other memorializations including copies of
documents and any notes which Executive has prepared, that contain Proprietary
Information or relate to Employer’s or Employer’s Affiliates’ business, all
other tangible Proprietary Information in Executive’s possession or control, and
all of Employer’s and the Affiliates’ credit cards, keys, equipment, vehicles,
supplies and other materials that are in possession or under Executive’s
control.

 

Section 4.2 Nonsolicitation Agreement. During Executive’s employment hereunder
and for a period of two years after Executive ceases to be employed by Employer,
Executive shall not, directly or indirectly, for Executive’s own account or
otherwise (i) solicit business from, divert business from, or attempt to convert
to other methods of using the same or similar products or services as provided
by Employer or Employer’s Affiliates, any client, account or location of
Employer or Employer’s Affiliates with which Executive has had any contact as a
result of Executive’s employment hereunder; or (ii) solicit for employment or
employ any employee or former employee of Employer or Employer’s Affiliates.

 

Section 4.3 Remedies. Executive understands and acknowledges damages at law
alone will be an insufficient remedy for Employer and Employer will suffer
irreparable injury if Executive violates the terms of this Agreement.
Accordingly, Employer, upon application to a court of competent jurisdiction,
shall be entitled to injunctive relief to enforce the provisions of this
Agreement in the event of any breach, or threatened breach, of its terms.
Executive hereby waives any requirement that Employer post bond or other
security prior to obtaining such injunctive relief. Injunctive relief may be
sought in addition to any other available rights or remedies at law. Employer
shall additionally be entitled to reasonable attorneys’ fees incurred in
enforcing the provisions of this Agreement.

 

ARTICLE V.

Miscellaneous

 

Section 5.1 Assignment. No party to this Agreement may assign this Agreement or
any or all of its rights or obligations hereunder without first obtaining the
written consent of all other parties hereto. Any assignment in violation of the
foregoing shall be null and void. Subject to the preceding sentences of this
Section, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. This Agreement shall not be
deemed to confer upon any person not a party to this Agreement any rights or
remedies hereunder. The provisions of this Section do not preclude the sale,
transfer or assignment of the ownership interests of any entity that is a party
to this Agreement, although such a sale, transfer or assignment may be expressly
prohibited or conditioned pursuant to other provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 5.2 Amendments. This Agreement cannot be modified or amended except by a
written agreement executed by all parties hereto.

 

Section 5.3 Waiver of Provisions; Remedies Cumulative. Any waiver of any term or
condition of this Agreement must be in writing, and signed by all of the parties
hereto. The waiver of any term or condition hereof shall not be construed as
either a continuing waiver with respect to the term or condition waived, or a
waiver of any other term or condition hereof. No party hereto shall by any act
(except by written instrument pursuant to this Section), delay, indulgence,
omission or otherwise be deemed to have waived any right, power, privilege or
remedy hereunder or to have acquiesced in any default in or breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power, privilege or remedy hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. No remedy set forth in this Agreement or otherwise
conferred upon or reserved to any party shall be considered exclusive of any
other remedy available to any party, but the same shall be distinct, separate
and cumulative and may be exercised from time to time as often as occasion may
arise or as may be deemed expedient.

 

Section 5.4 Further Assurances. At and from time to time after the Closing, each
party shall, at the request of another party hereto, but without further
consideration, execute and deliver such other instruments and take such other
actions as the requesting party may reasonably request in order to more
effectively evidence or consummate the transactions or activities contemplated
hereunder.

 

Section 5.5 Entire Agreement. This Agreement and the agreements contemplated
hereby or executed in connection herewith (a) constitute the entire agreement of
the parties hereto regarding the subject matter hereof, and (b) supersede all
prior employment agreements, both written and oral, among the parties hereto, or
any of them.

 

Section 5.6 Severability; Illegality. In the event any state or federal laws or
regulations, now existing or enacted or promulgated after the date hereof, are
interpreted by judicial decision, a regulatory agency or legal counsel in such a
manner as to indicate that any provision hereof may be illegal, invalid or
unenforceable, such provision shall be fully severable and this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision that (a) preserves the
underlying economic and financial arrangements between the parties hereto
without substantial economic detriment to any particular party and (b) is as
similar in effect to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable. No party to this Agreement shall
claim or assert illegality as a defense to the enforcement of this Agreement or
any provision hereof; instead, any such purported illegality shall be resolved
pursuant to the terms of this Section.

 

8



--------------------------------------------------------------------------------

Section 5.7 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE
STATE OF TEXAS.

 

Section 5.8 Language Construction. This Agreement shall be construed, in all
cases, according to its fair meaning, and without regard to the identity of the
person who drafted the various provisions contained herein. The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof. As used in this Agreement, “day” or “days” refers
to calendar days unless otherwise expressly stated in each instance. The
captions in this Agreement are for convenience of reference only and shall not
limit or otherwise affect any of the terms or provisions hereof. When the
context requires, the gender of all words used herein shall include the
masculine, feminine and neuter and the number of all words shall include the
singular and plural. Use of the words “herein”, “hereof”, “hereto”, “hereunder”
and the like in this Agreement shall be construed as references to this
Agreement as a whole and not to any particular Article, Section or provision of
this Agreement, unless otherwise expressly noted.

 

Section 5.9 Notice. Whenever this Agreement requires or permits any notice,
request, or demand from one party to another, the notice, request, or demand
must be in writing to be effective and shall be deemed to be delivered and
received (a) if personally delivered or if delivered by facsimile or courier
service, when actually received by the party to whom notice is sent or (b) if
delivered by mail (whether actually received or not), at the close of business
on the third business day next following the day when placed in the mail,
postage prepaid, certified or registered, addressed to the appropriate party or
parties, at the address of such party set forth below (or at such other address
as such party may designate by written notice to all other parties in accordance
herewith):

 

If to Employer:   Prime Medical Services, Inc.     1301 Capital of Texas Hwy,
Suite C-300     Austin, TX 78746            Attention: Board of Directors      
     Facsimile Transmission: (512) 314-4503 If to Executive:   John Q. Barnidge
    2806 Eagle Creek     Kingwood, TX 77345            Facsimile Transmission:
(281) 360-6838

 

Section 5.10 CHOICE OF FORUM; ATTORNEYS’ FEES. THE PARTIES HERETO AGREE THAT
THIS AGREEMENT IS PERFORMABLE IN WHOLE AND IN PART IN TRAVIS COUNTY, TEXAS, AND
SHOULD ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT BE
INSTITUTED BY ANY PARTY

 

9



--------------------------------------------------------------------------------

HERETO (OTHER THAN A SUIT, ACTION OR PROCEEDING TO ENFORCE OR REALIZE UPON ANY
FINAL COURT JUDGMENT ARISING OUT OF THIS AGREEMENT), SUCH SUIT, ACTION OR
PROCEEDING SHALL BE INSTITUTED ONLY IN A STATE OR FEDERAL COURT IN TRAVIS
COUNTY, TEXAS. EACH OF THE PARTIES HERETO CONSENTS TO THE IN PERSONAM
JURISDICTION OF ANY STATE OR FEDERAL COURT IN TRAVIS COUNTY, TEXAS AND WAIVES
ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES
HERETO RECOGNIZE THAT COURTS OUTSIDE TRAVIS COUNTY, TEXAS MAY ALSO HAVE
JURISDICTION OVER SUITS, ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT,
AND IN THE EVENT THAT ANY PARTY HERETO SHALL INSTITUTE A PROCEEDING INVOLVING
THIS AGREEMENT IN A JURISDICTION OUTSIDE TRAVIS COUNTY, TEXAS, THE PARTY
INSTITUTING SUCH PROCEEDING SHALL INDEMNIFY ANY OTHER PARTY HERETO FOR ANY
LOSSES AND EXPENSES THAT MAY RESULT FROM THE BREACH OF THE FOREGOING COVENANT TO
INSTITUTE SUCH PROCEEDING ONLY IN A STATE OR FEDERAL COURT IN TRAVIS COUNTY,
TEXAS, INCLUDING WITHOUT LIMITATION ANY ADDITIONAL EXPENSES INCURRED AS A RESULT
OF LITIGATING IN ANOTHER JURISDICTION, SUCH AS REASONABLE FEES AND EXPENSES OF
LOCAL COUNSEL AND TRAVEL AND LODGING EXPENSES FOR PARTIES, WITNESSES, EXPERTS
AND SUPPORT PERSONNEL. THE PREVAILING PARTY IN ANY ACTION TO ENFORCE OR DEFEND
RIGHTS UNDER THIS AGREEMENT SHALL BE ENTITLED TO RECOVER ITS COSTS AND
REASONABLE ATTORNEYS’ FEES IN ADDITION TO ANY OTHER RELIEF GRANTED.

 

Section 5.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

[Signature page follows]

 

10



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTED by Employer and Executive to be effective for all purposes as of the
Effective Date provided above.

 

EMPLOYER:

 

PRIME MEDICAL SERVICES, INC.

   

--------------------------------------------------------------------------------

   

Kenneth S. Shifrin, Chairman of the Board

EXECUTIVE:

       

--------------------------------------------------------------------------------

   

John Q. Barnidge

 

S-1